t c memo united_states tax_court cecile barker petitioner v commissioner of internal revenue respondent docket no filed date jose m ferrer and jeffrey l rubinger for petitioner w robert abramitis for respondent memorandum findings_of_fact and opinion pugh judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax under sec_6651 of dollar_figure after concessions the issues for decision are whether sobe unless otherwise indicated section references are to the internal revenue continued entertainment international llc sobe was engaged in a trade_or_business for profit for tax years through whether sobe incurred the losses reported on its returns for tax years through whether sobe claimed any business_expense deductions between tax years and for costs that it should have capitalized whether petitioner had a sufficient basis in his interest in sobe to deduct his distributive_share of losses and whether petitioner is liable for an addition_to_tax for failure_to_file a timely return under sec_6651 for findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioner resided in florida at the time he timely filed his petition i sobe entertainment international llc petitioner earned an undergraduate degree in physics and a graduate degree in aerospace engineering and he worked as an aerospace engineer beginning in the mid-1960s petitioner also was involved in the music business during thi sec_1 continued code of 1986_code as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar unless otherwise specified descriptions of petitioner’s and sobe’s activities are as of time he formed the group peaches herb which achieved considerable commercial success and in he coproduced the grammy-winning song midnight train to georgia by gladys knight the pips shortly thereafter petitioner formed his own aerospace engineering company and left the music industry to focus on his company’s success petitioner sold his company in and decided to reenter the music business a sobe’s founding petitioner formed sobe on date as a delaware limited_liability_company petitioner contributed of the capital to sobe and owns of sobe’s profit and loss his son yannique and daughter angelique split the remaining evenly sobe is an independent entertainment company that signs artists and celebrities produces music and or videos and promotes its artists and distributes their work petitioner served as sobe’s chief_executive_officer ceo and managing member from its formation and he was devoting to hours per week to it at the time of trial petitioner consulted with music industry professionals in preparation for sobe’s formation and retained the services of several high-profile producers--such as scott storch pharrell williams swizz beatz and timbaland--to bolster sobe’s chances of success sobe employed a marketing professional at the time of trial and previously employed a chief financial officer cfo in total sobe had eight employees and it routinely hired independent contractors sobe issued forms w-2 wage and tax statement and forms 1099-misc miscellaneous income to its employees and independent contractors sobe signed several artists to contracts including petitioner’s son yannique professionally known as stackdollar_figure brandon williams professionally known as urban mystic christian ward professionally known as iceberg lola zaidline-delon jarius brown professionally known as hollywood j phyllisia ross ce’cile charlton brooke hogan and paul wight it has renewed at least one artist contract sobe contracted with producers and writers to work with its signed artists and sobe entered into a distribution agreement with isolation network an arm of universal music to distribute music digitally sobe advanced the cost_of_producing promoting and distributing music for its signed artists sobe used several platforms to advertise its services and promote its artists it advertised online and through its websites www sobeentertainment com and www sobeswaglabs com posted music on free video sharing sites and placed advertisements on industry blogs it also placed advertisements in print magazines and scheduled meetings to advertise by word of mouth among those working in the music industry additionally sobe was a member of the trade organization the record industry association of america petitioner saw stars such as adele taylor swift and justin bieber as examples of how one artist could make sobe profitable while none of its artists had achieved such a level of commercial success at the time of trial they had each contributed to the catalog of songs that sobe owned its catalog had value in date it placed a song in a television show on abc sobe was founded during a time of major change in the music industry brought on by the advent of online platforms on which people could buy or sell music at low cost or share it for free sobe was required to cut costs as a result of the effects that these platforms had on the music industry it reduced its employees from or to including petitioner and moved its recording studio to a less expensive location sobe has never earned a profit and its cumulative losses have increased from year to year b yannique barker yannique barker began recording songs at sobe’s studios around while he was a student at the university of southern california in los angeles yannique had no recording experience when he began recording shortly thereafter yannique moved to miami and continued his studies at the university of miami and began to intern at sobe while he was not paid for his work as an intern it was agreed that yannique would be paid when operational cash_flow justifies it or upon sobe’s liquidation sobe signed yannique to a record contract in to perform under the stage name stackdollar_figure under that contract sobe advanced yannique approximately dollar_figure or dollar_figure to promote him as a hip-hop artist sobe paid prominent hip-hop artists such as lil wayne pitbull the game and p diddy to collaborate with yannique as part of its promotion of yannique’s music sobe also has paid prominent artists to collaborate with its other signed acts c sobe’s finances john mcquagge was sobe’s cfo and controller from through during his tenure mr mcquagge kept sobe’s books using the software quickbooks mr mcquagge used quickbooks to produce sobe’s general ledger and journals sobe had two separate bank accounts one used as a primary operating account and one used for payroll mr mcquagge balanced the accounts against monthly bank statements the record includes sobe’s bank account statements from through and copies of sobe’s checks from through the record also includes the general ledger from through the record does not include copies of sobe’s checks from or or sobe’s general ledger for years or some expenses recorded in sobe’s general ledger were paid_by credit card or cash rather than by check other than bank statements the record has no documentation for those expenses d sobe’s tax returns outside accounting firms deiner associates and foodman cpas advisors prepared sobe’s tax returns from tax years through and through respectively stanley foodman of foodman cpas advisors personally prepared sobe’s tax returns for tax years through these outside accountants had access to all of sobe’s information in quickbooks for preparation of sobe’s tax returns sobe was treated as a partnership for federal_income_tax purposes from its formation to the time of trial and reported its income on a calendar_year basis sobe treated the records and videos it sold as goods for purposes of determining its cost_of_goods_sold on its forms u s return of partnership income for the tax years through sobe reported the following sobe is exempt from the procedural rules of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite codified at secs because it meets the definition of a small_partnership see sec_6231 year total income loss -0- -0- -0- dollar_figure big_number big_number big_number -0- big_number deductions dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number ordinary business income loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number ii petitioner’s tax returns mr foodman prepared petitioner’s income_tax returns for tax years though mr foodman calculated petitioner’s net operating losses nols and petitioner’s total capital contributions to sobe for year sec_2002 through and listed each of petitioner’s individual capital contributions to sobe in tax years through mr foodman calculated that petitioner made a total of dollar_figure in capital contributions between and mr foodman’s calculations were based on the schedules k-1 partner’s share of income deductions credits etc from sobe for tax_year sec_2002 through supplemented by sobe’s general ledger and bank statements petitioner reported income from sources besides sobe often in the form of capital_gains interest and dividends most of his other income in came from mistral a defense contractor with offices in the united_states and israel that petitioner helped to found mistral lost money for several years before becoming profitable petitioner received two payments of dollar_figure in in connection with a settlement with mistral one in exchange for petitioner’s consulting services and the other for petitioner’s stock the payment for petitioner’s stock was reported on hi sec_2011 schedule d capital_gains_and_losses the payment for petitioner’s consulting services was not reported on hi sec_2011 form_1040 u s individual_income_tax_return mr foodman calculated petitioner’s income or loss after taking into account petitioner’s interest and dividend income net capital_gains_and_losses and share of gain_or_loss reported on the schedules k-1 from sobe and other businesses in which he held an interest the record includes petitioner’s form sec_1040 for tax years through for those years petitioner reported petitioner did not provide the court with his form sec_1040 from tax_year sec_2002 or petitioner’s form_1040 does not include the amount of continued year agi income or loss from sobe nol_carryover dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number --- big_number big_number big_number big_number --- --- --- dollar_figure big_number big_number big_number iii notice_of_deficiency and petition petitioner was a victim of identity theft when another person filed a tax_return for using his social_security_number respondent issued a notice_of_deficiency to petitioner on date before petitioner sent hi sec_2011 form_1040 which respondent received on date the notice_of_deficiency determined adjustments to petitioner’s rents and royalties interest dividends capital_gains social_security income nonemployee compensation and self- continued income or loss that he received from sobe in that year additionally petitioner’s form sec_1040 do not report the amount of nol_carryover for tax years through or whether petitioner elected to waive the carryback period for those years petitioner did waive the carryback period for tax years and finally the record is insufficient for the court to reconcile the amounts of loss petitioner reported in tax_year sec_2010 and sec_2011 with the amounts of loss that sobe reported incurring in those years on its forms employment_tax deduction in total respondent determined that petitioner owed an additional dollar_figure in tax for the tax_year the notice_of_deficiency also determined a substantial_understatement_penalty in his answer to an amended petition respondent asserted a addition_to_tax for petitioner’s failure_to_file hi sec_2011 return on time at trial respondent conceded the penalty as it was based on the identity theft return opinion i burden_of_proof ordinarily the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any deductions claimed 503_us_79 292_us_435 ii net operating losses sec_172 allows a taxpayer to deduct nols for a taxable_year the amount of the nol deduction equals the aggregate of the nol carryovers and nol carrybacks to the taxable_year sec_172 sec_172 defines an nol as the excess of deductions over gross_income computed with certain modifications specified in sec_172 absent an election under sec_172 an nol for any taxable_year first must be carried back years and then carried over years sec_172 the nol deduction is a matter of legislative grace it is not an automatic right see power v commissioner tcmemo_2016_157 at citing 349_us_232 taxpayers bear the burden of establishing both the existence of nols and the amounts that may be carried over or back to the taxable years in issue see rule a 115_tc_605 specifically a taxpayer must prove as to nols amassed from ownership of a passthrough_entity not subject_to tefra that the entity incurred operating losses deductions allocated to him exceeded income allocated to him he had a sufficient basis in the entity in each year the losses were incurred if applicable no other limitations applied to his realization of the losses and the losses were properly carried over and or back to the years in issue see jasperson v commissioner tcmemo_2015_186 at citing philpott v commissioner tcmemo_2012_307 and miller v commissioner t c memo aff’d 658_fedappx_962 11th cir further i t is well settled that we may determine the correct amount of taxable_income or net_operating_loss for a year not in issue whether or not the assessment of a deficiency for that year is barred as a preliminary step in determining the correct amount of a net_operating_loss_carryover to a taxable_year in issue 61_tc_436 aff’d without published opinion 510_f2d_970 3d cir taxpayers cannot rely solely on their own income_tax returns to establish the losses they sustained see 71_tc_633 see also power v commissioner at petitioner asserts that he has provided complete and conclusive documentation and credible testimony to substantiate his nol deduction sufficient to shift the burden_of_proof under sec_7491 under sec_7491 i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue see 116_tc_438 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness quoting h_r conf rept no pincite 1998_3_cb_747 the resolution of this issue however does not depend on which party has the burden_of_proof we resolve it based on a preponderance_of_the_evidence in the record see 131_tc_185 schank v commissioner tcmemo_2015_235 at a sobe’s lack of substantiation respondent challenges petitioner’ sec_2011 nol deductions on the following theories first he argues that sobe did not incur any operating losses--and thus no operating losses flowed through to petitioner--because sobe is a hobby rather than a trade_or_business in the alternative he argues either that petitioner could not substantiate the expenses giving rise to the operating losses or that the expenses should have been capitalized not deducted finally he contends that if sobe’s business_expense deductions flow through to petitioner petitioner did not have a sufficient basis in his interest in sobe to take those deductions trade_or_business respondent contends that sobe does not meet the requirements of a trade_or_business because petitioner’s primary purpose for founding sobe was not to make a profit therefore our initial inquiry is whether sobe is a trade_or_business sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business aside from narrow definitions for specific situations trade_or_business is not defined in the code 480_us_23 t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify id pincite determining the existence of a trade_or_business requires an examination of the facts in each case 312_us_212 in particular respondent contends that petitioner did not have the actual and honest objective of making a profit see 78_tc_642 aff’d 702_f2d_1205 d c cir rather he argues that petitioner’s objectives were to provide a creative use for his time and wealth in his semiretirement and to promote the musical aspirations of his son yannique petitioner on the other hand argues that sobe was run as a business from its formation and that making a profit has always been its primary objective even though it had yet to make one to be entitled to deductions under sec_162 sobe must have entered into the music business with the actual and honest objective of making a profit 62_f3d_356 11th cir aff’g in part rev’g in part tcmemo_1993_519 dreicer v commissioner t c pincite see also sec_183 we determine the existence of such an objective at the partnership level 722_f2d_695 11th cir aff’g 79_tc_471 and we focus on the intent of the general_partner since it is this individual who actually controlled the partnership’s activities 83_tc_79 our determination is based on the application of objective standards to all of the facts and circumstances of each case sec_1_183-2 income_tax regs objective facts outweigh the taxpayer’s statement of intent id however there need not be a reasonable expectation of profit in order to find a profit_motive showing a small chance of making a large profit may be sufficient id sec_1_183-2 income_tax regs provides nine nonexclusive factors to take into account in determining whether a profit_motive exists the manner in which the taxpayer carries on his activity the expertise of the taxpayer and his advisors the time and effort expended by the taxpayer in carrying on the activity whether the assets used in the activity are expected to appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the extent to which the taxpayer derives personal pleasure or enjoyment from the activity our consideration is not limited to these factors and none of them is determinative the totality of the facts and circumstances indicate that petitioner--sobe’s ceo and managing member--operated sobe as a trade_or_business with the actual and honest objective of making a profit see osteen v commissioner f 3d pincite petitioner had prior business successes in the music industry--he founded peaches herb and co-produced a grammy-winning song for gladys knight the pips--and he ran successful defense contracting businesses having helped to turn one of them around after several years without a profit petitioner leveraged his prior experience and contacts in the music industry as he prepared for sobe’s formation and he ran sobe in a businesslike manner working there full time he also devoted significant capital to make it a profitable business while sobe was not profitable from its founding in through 2011--nor indeed through the time of trial--petitioner testified that sobe positioned itself well to make a profit by amassing a catalog of songs that it has been able to monetize petitioner also convincingly testified about the turmoil in the music industry and the difficulties faced by artists and producers over the years in issue the fact that petitioner’s son yannique was one of sobe’s signed artists and that sobe had advanced him the costs of recording producing and promoting his music does not mean that sobe was merely a vehicle to fund yannique’s musical aspirations or that sobe had no profit objective sobe had other artists it did not devote most of its resources to yannique we also conclude that the other facts favoring characterization as a hobby such as the fact that petitioner enjoyed the creative aspects of the music industry and had income from other sources and that sobe had yet to make a profit as of trial are outweighed by the facts indicating a profit_motive thus we conclude for years through that sobe is a trade_or_business and is eligible to claim deductions under sec_162 sobe’s business_expenses our next inquiry is whether sobe incurred the business_expenses giving rise to its operating losses to deduct business_expenses a taxpayer must show that the expenses were directly connected with ‘carrying on’ a business and that they were ordinary and necessary within the meaning of sec_162 320_us_467 see also 56_tc_936 aff’d 456_f2d_1335 2d cir sec_1_162-1 income_tax regs taxpayers are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule the court may estimate the amount of the expense if the taxpayer is able to demonstrate that he has paid_or_incurred a deductible expense but cannot substantiate the precise amount as long as he produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir we must determine sobe’s income and expenses for all prior years for which sobe reported losses see power v commissioner at p etitioners must introduce convincing evidence that mr power incurred nols in the taxable years and also prove mr power’s taxable_income for the period beginning with and ending with the only documentation to support sobe’s business_expense deductions for the and tax years are sobe’s bank statements but petitioner testified that sobe made some payments with credit cards or cash bank statements do not document the amounts of sobe’s expenses paid_by cash or credit card nor do they describe the business_purpose of the expenditure canceled checks would provide some context but petitioner provided them for only through no documentation other than the general ledger includes payments made by credit cards and cash but petitioner provided the general ledger for only through petitioner’s testimony and that of the other witnesses was insufficient to fill the gaps neither petitioner mr mcquagge nor mr foodman testified about how sobe’s tax returns were prepared testimony at trial only revealed which company prepared them that mr mcquagge provided documents to assist in their preparation and that petitioner considers records and videos to be the goods sobe sells for purposes of calculating its cost_of_goods_sold because petitioner has access to additional documentation that would make substantiation possible-- at the very least the general ledger for all of the years of sobe’s existence--and he nonetheless failed to produce it we presume that it would be unfavorable to petitioner see 6_tc_1158 aff’d 162_f2d_513 10th cir thus we conclude that petitioner failed to provide us with evidence on which we can determine or even base an estimate of the total amount of sobe’s business_expenses for all prior years of operation petitioner failed to substantiate the amounts and the business_purpose of sobe’s expenses for--at a minimum--tax years and b net operating losses sobe is taxed as a partnership and as such it is not subject_to income_tax see sec_701 rather its gains and losses flow through to its partners each of whom takes his or her distributive_share into account on his or her personal return id petitioner owns of sobe’s gain_or_loss petitioner has failed to substantiate sobe’s income and business_expenses for all prior years of existence and in turn the amount of losses for which he claimed a deduction for if we are not able to estimate the amount of sobe’s operating losses we cannot know how much flows through to petitioner further even if petitioner was able to substantiate sobe’s business_expenses we cannot know how much of those losses was absorbed by petitioner’s other income in the years prior to petitioner did not produce his tax returns for the year sec_2002 through and those that he produced for and are missing crucial information such as the amount of loss that flowed through to him from sobe his nol_carryover from previous years or whether he elected to waive the carryback period see sec_172 without this information we are unable to determine what effect petitioner’s tax items or elections in previous years had on hi sec_2011 nol deduction see power v commissioner at petitioners must prove not only that mr power incurred nols in but also that the nols were not absorbed during the period beginning with the earliest carryback_year and ending with the last year before the first taxable_year in issue leitgen v commissioner tcmemo_1981_525 42_tcm_1130 the burden is on petitioners to prove their incomes for and in order to show that there was any part of the alleged loss that would not have been absorbed in the three preceding years and that could have been carried over to the years in issue aff’d 691_f2d_504 8th cir thus we conclude that petitioner has failed to provide us with credible_evidence on which we can base an estimate of his nol deduction for because we find that petitioner cannot substantiate his nol deductions we do not reach the issue of whether any of sobe’s business_expense deductions between and were costs that should have been capitalized or whether petitioner had a sufficient basis in his interest in sobe to deduct his distributive_share of losses iii addition_to_tax typically the commissioner bears the burden of production with respect to an individual taxpayer’s liability for additions to tax see sec_7491 higbee v commissioner t c pincite once the commissioner satisfies the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense such as reasonable_cause see higbee v commissioner t c pincite the commissioner bears the burden_of_proof with respect to any new_matter pleaded in the answer rule a but the burden of showing reasonable_cause under sec_6651 remains on the taxpayer reifler v commissioner tcmemo_2015_199 at respondent determined that petitioner is liable for the sec_6651 addition_to_tax because his return was filed several years after its deadline sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect see 469_us_241 whether a taxpayer has reasonable_cause within the meaning of sec_6651 depends on whether the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time id pincite sec_301_6651-1 proced admin regs petitioner filed hi sec_2011 form_1040 close to two years after the deadline he explained that he did not file his return because he was the victim of identity theft and was under the impression that the irs would have to resolve any conflicts relating to the identity theft that does not excuse his failure_to_file his return when due there is a personal and nondelegable duty to file a tax_return by the due_date united_states v boyle u s pincite while being a victim of identity theft may have been inconvenient he is a sophisticated businessman and should know that he is required to file his tax_return on time he engaged accountants and return preparers and could have made inquiries we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
